DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 and 5-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1 and 18, the prior art fails to teach or fairly suggest, in the context of an identification device comprising a membrane laser, an arrangement wherein the membrane laser has one periodic structure having a plurality of different periods such that the produced laser light output has said plurality of wavelengths

Regarding claim 21, the prior art fails to teach or fairly suggest a method of forming at least one membrane laser structure comprising: forming a sacrificial layer on a substrate; providing at least one membrane laser structure on the sacrificial layer, wherein the membrane laser structure comprises a flexible emission layer; forming one or more structures in or associated with the flexible emission layer; dissolving and/or detaching the sacrificial layer thereby separating the membrane laser structure from the substrate.

The examiner’s only finding of the above was the inventor’s own published work, which did not predate the claimed invention.

Regarding claim 28, the prior art fails to teach or fairly suggest a sensor comprising a membrane laser structure for performing a sensing process for sensing at least one substance in at least one sensing region, wherein the membrane laser structure comprises at least two opposed sensing surfaces arranged such that each of which is exposed to said at least one sensing region.

The examiner could find in the prior art no teaching of membrane laser structures for the claimed substance-sensing having two opposed sensing surfaces in the manner claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876